Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-17-00751-CR

                                        Francisco Xavier LOPEZ,
                                                Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR5271
                            Honorable Mary D. Roman, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s judgment relating to
the conviction for the offense of continuous sexual abuse of a child is AFFIRMED in its entirety;
however, the trial court’s judgment relating to the conviction for the offense of indecency with a
child is ordered modified to reflect a sentence of twelve years’ confinement and is AFFIRMED
AS MODIFIED.

        SIGNED December 12, 2018.


                                                        _____________________________
                                                        Marialyn Barnard, Justice




1
  The Honorable Catherin Torres-Stahl is the presiding judge of the 175th Judicial District Court, Bexar County,
Texas. However, the Honorable Mary D. Roman, retired and sitting by assignment, signed the judgment that is the
subject of this appeal.